Citation Nr: 1640575	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  13-01 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an increased rating of 70 percent for posttraumatic stress disorder (PTSD), effective from August 18, 2005 to November 18, 2008; currently rated as 30 percent disabling from August 18, 2005 to June 19, 2006, and as 50 percent disabling from June 20, 2006 to November 18, 2008.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) from September 3, 2009 to June 3, 2010.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for PTSD and assigned an initial 30 percent evaluation, effective August 18, 2005.  In February 2007, the RO granted a 50 percent rating for PTSD, effective from June 20, 2006. Thereafter, in an April 2009 rating decision the RO granted a higher 70 percent rating for PTSD, effective November 19, 2008.  In a December 2010 rating decision, the RO granted the Veteran entitlement to a TDIU, effective from June 4, 2010. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2013.  A copy of the hearing transcript has been associated with the claims file.  Subsequently, in April 2014, the Board remanded this appeal for further evidentiary development.


FINDING OF FACT

In October 2016, the Board was notified that the Veteran had recently died in August 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died in August 2016 while his appeal was still pending before the Board; therefore, it must be dismissed as moot due to lack of jurisdiction.  38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302; Smith v. Brown, 10 Vet. App. 330, 334, 336 (1997) (dismissing for lack of jurisdiction an appeal rendered moot by the appellant's death while on appeal to the Board). 

This dismissal does not impact the right of any eligible person to file a request with the originating RO asking to be substituted for the appellant in order to process the claim to completion.  38 U.S.C.A. §§ 5121 (a), 5121A(a) (West 2002 & Supp. 2015); 38 C.F.R. § 20.1106 (2015); Fast Letter 10-30 at 4 (Aug. 10, 2010, revised April 3, 2013).  But see Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994) (holding that where an appellant's death renders a disability-compensation claim moot, an accrued-benefits claimant must file a separate claim to receive benefits).


ORDER

The claim of entitlement to an increased rating of 70 percent for PTSD, effective from August 18, 2005 to November 18, 2008; currently rated as 30 percent disabling from August 18, 2005 to June 19, 2006, and as 50 percent disabling from June 20, 2006 to November 18, 2008, is dismissed.

The claim of entitlement to a total disability rating based upon individual unemployability from September 3, 2009 to June 3, 2010 is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


